       Case 1:17-cv-00922-KWR-JFR Document 580 Filed 07/27/21 Page 1 of 14




                                 IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF NEW MEXICO
                                            ______________________


IRMA MARTINEZ, FELIPE MARTINEZ,
LARRY MUNN, JOSE PRIETO, and
LEE HUNT, as personal representative
of the estate of Abel Portillo, deceased,

                      Plaintiffs,

vs.                                                                                     Case No. 1:17-cv-00922-KWR-JFR

CONTINENTAL TIRE THE AMERICAS,
LLC, An Ohio Limited Liability Company

                      Defendant.

                                    MEMORANDUM OPINION AND ORDER1

           THIS MATTER comes before the Court upon Defendant’s Motion to Exclude Plaintiffs’

Expert Dennis Carlson (Doc. 525). Having reviewed the parties’ pleadings, evidence, and the

applicable law, the Court finds that the motion is not well taken and is therefore DENIED.

                                                          BACKGROUND

I.         Introduction.

           This case arises out of a single-vehicle accident allegedly resulting from the failure or

blowout of a left rear Continental tire (the “subject tire”). Plaintiffs allege that manufacturing

defects in the subject tire resulted in a tread-belt separation. Defendant is the tire manufacturer.

Several plaintiffs were injured in the incident. Abel Portillo died, and Plaintiff Lee Hunt is the

personal representative of his wrongful death estate.




________________________________________________________________________________________________________________________________________________
1
 This is a redacted opinion in which certain language was removed at the request of the parties. The Court’s full opinion is in the
Sealed Memorandum Opinion and Order (Doc. 572) filed on June 22, 2021.
          Case 1:17-cv-00922-KWR-JFR Document 580 Filed 07/27/21 Page 2 of 14




           On August 2, 2017, Plaintiffs filed a complaint for wrongful death and personal injuries.

In April 2020, Plaintiffs agreed to the dismissal of Counts III, IV, and V. Therefore, it appears

that the following claims remain:

           Count I:       Strict Products Liability

           Count II:      Negligence (causing death and injury)

           Count VI:      Loss of Consortium (as to Plaintiff Irma Martinez)

           Plaintiffs seek compensatory and punitive damages.

II.        Dennis Carlson’s reports and expert opinions.

           In this motion, Defendant seeks to exclude the opinion of Plaintiffs’ proposed expert

Dennis Carlson. On December 11, 2020, Mr. Carlson produced a supplemental report titled

“Failure Analysis of a Tread Separation Incident involving a General Radial Light Truck Tire.”

He concluded that the tread and belt of the subject tire separated due to the following defects:

      •    A thin inner liner;

      •    An open splice crack in the inner liner; and

      •    Adhesion defects in the cushion.

He also ruled out service abuse as the cause of the tread-belt separation. He also opined that, based

on an examination of the tire and the record, there was no service abuse, and abuse did not cause

the tread-belt separation. He concluded that:

      •    The subject tire failed after low service mileage during its original tread life as a result of

           a separation of the tread and steel belt structure of the tire from its carcass. He opened that

           “in a properly designed and manufactured steel belted radial tire, this type of failure should

           not occur during the tire’s normal useful life.”




                                                      2
        Case 1:17-cv-00922-KWR-JFR Document 580 Filed 07/27/21 Page 3 of 14




    •    “Separation resulted from manufacturing defects. These defects created high stresses at

         the belt edge, the area where tread and outer belt separations begin. This opinion finds

         additional support in the recently produced warranty records.”

    •    “The subject tire was defective in manufacture in that it had inadequate aging resistance.

         The thin and cracked inner liner are manufacturing defects that allowed excessive air and

         moisture into the internal structure resulting in the subject tire’s failure.”

    •    The subject tire was defective in manufacture in that there was inadequate adhesion in the

         cushion as evidenced by pattern marks and knit lines.

    •    The subject tire exhibits no evidence of pre-accident road hazard or impact damage,

         overheating or over deflected sidewall damage due to underinflation (supported by Trac

         Work Maintenance records/practices) or overloading, high speed operation (speed was

         within the tire specifications) and there is no evidence of failure as a result of any

         intentional or unintentional misuse of the subject tire.

Doc. 533-2 at 29-30.

         The parties did not request a hearing on this Daubert motion,1 and they expressly asked the

Court to rule on the papers. Docs. 452, 453. The Court has sufficient evidence before it to make

a ruling, including Mr. Carlson’s reports, affidavit, deposition testimony, and other exhibits.

Neither party indicated that they would present additional evidence at a hearing. Therefore, the

Court concludes that a hearing is not necessary.

                                            LEGAL STANDARD

         Federal Rule of Evidence 702 provides:

         A witness who is qualified as an expert by knowledge, skill, experience, training,
         or education, may testify in the form of an opinion or otherwise if:
1
 Plaintiffs only requested a hearing if the Court were to exclude Mr. Carlson’s testimony. The Court is not
excluding Mr. Carlson’s testimony.

                                                         3
     Case 1:17-cv-00922-KWR-JFR Document 580 Filed 07/27/21 Page 4 of 14




                (a) the expert’s scientific, technical, or other specialized knowledge will
                help the trier of fact to understand the evidence or to determine a fact in
                issue;
                (b) the testimony is based on sufficient facts or data;
                (c) the testimony is the product of reliable principles and methods, and
                (d) the expert has reliably applied the principles and methods to the facts
                of the case.

Fed. R. Evid. 702.

        The gatekeeping function involves a two-step analysis. Milne v. USA Cycling Inc., 575

F.3d 1120, 1134 (10th Cir. 2009). First, the Court must determine whether the witness may be

qualified as an expert. To qualify as an expert, the witness must possess such “knowledge, skill,

experience, training, or education” in the particular field so that it appears that his or her opinion

rests on a substantial foundation and tends to aid the trier of fact in its search for the truth. LifeWise

Master Funding v. Telebank, 374 F.3d 917, 928 (10th Cir. 2004). “Rule 702 thus dictates a

common-sense inquiry of whether a juror would be able to understand the evidence without

specialized knowledge concerning the subject.” United States v. McDonald, 933 F.2d 1519, 1522

(10th Cir. 1991).

        Second, the Court must determine whether the witness' opinions are reliable under the

principles set forth in Daubert and Kumho Tire. See Ralston v. Smith & Nephew Richards, Inc.,

275 F.3d 965, 969 (10th Cir. 2001). In Daubert, the Supreme Court identified five factors that may

or may not be pertinent in assessing reliability: (1) the theory or technique in question can be and

has been tested; (2) it has been subjected to peer review and publication; (3) it has a known or

potential error rate; (4) the existence and maintenance of standards controlling its operation; and

(5) whether it has attracted widespread acceptance within a relevant scientific community. 509

U.S. at 593–94. These factors are not exclusive, and the Court may consider the Daubert factors

to the extent relevant, which will depend on the nature of the issue, the expert's particular expertise,

                                                    4
     Case 1:17-cv-00922-KWR-JFR Document 580 Filed 07/27/21 Page 5 of 14




and the subject of his testimony. Kumho Tire, 526 U.S. at 150-51. “[W]hether Daubert’s specific

factors are, or are not, reasonable measures of reliability in a particular case is a matter that the

law grants the trial judge broad latitude to determine.” Kumho, 526 U.S. at 139.

       Additionally, the Court assesses several non-exclusive factors to determine whether the

testimony will assist the trier of fact, including: (1) whether the testimony is relevant; (2) whether

it is within the juror’s common knowledge and experience; (3) whether there is a sufficient factual

basis and reliable application of the methodology to the facts; and (4) whether it will usurp the

juror’s role of evaluating a witness’s credibility. United States v. Rodriguez-Felix, 450 F.3d 1117,

1122-23 (10th Cir. 2006). The question is “whether [the] reasoning or methodology properly can

be applied to the facts in issue.” Daubert, 509 U.S. at 591, 593, 113 S.Ct. 2786.

       So long as the district court has enough evidence to perform its duty in assessing an expert’s

proposed testimony, a hearing is not required. See United States v. Call, 129 F.3d 1402, 1405 (10th

Cir. 1997); See Goebel, 215 F.3d at 1087 (noting that a Daubert hearing “is not mandated” and

that a district court may “satisfy its gatekeeper role when asked to rule on a motion in limine”);

United States v. Nacchio, 555 F.3d 1234, 1251 (10th Cir. 2009). The proponent of the expert bears

the burden by a preponderance of the evidence to establish that the requirements for admissibility

have been met. Id.

       “Vigorous cross-examination, presentation of contrary evidence, and careful instruction on

the burden of proof are the traditional and appropriate means of attacking shaky but admissible

evidence.” Daubert, 509 U.S. 579.

                                           DISCUSSION

       Defendant does not contest Mr. Carlson’s qualifications to testify as an expert on tread-belt

separations. Mr. Carlson has been admitted as an expert in numerous cases, including cases, as



                                                  5
     Case 1:17-cv-00922-KWR-JFR Document 580 Filed 07/27/21 Page 6 of 14




here, involving tread-belt separations. The Court finds that he is well-qualified based on his

knowledge, skill, experience, training, and education to testify as an expert on tread-belt

separations. See, e.g. Doc. 533-2 at 28-29.

       Instead, Defendant argues that Mr. Carlson’s opinions are not based on sufficient facts or

data and are not the product of reliable methodology. Defendant also argues that Mr. Carlson did

not reliably apply the principles and methods to the facts of the case.

       The Court disagrees with Defendant’s arguments. In thorough, well-written and well-

supported expert reports, Mr. Carlson identified three manufacturing defects which contributed to

the tread-belt separation, and he ruled out alleged service abuse as the cause of the tread-belt

separations. Mr. Carlson’s opinions are based on extensive review of the facts or data and are the

product of a reliable methodology. He also reliably applied his methodology to the facts of this

case to formulate his opinion. His opinions are well supported by an examination of the tire and

the record, and he supports his methodology by citation to studies and other experts.

I.     Mr. Carlson’s opinions.

       Mr. Carlson identified three defects: (1) a thin inner liner; and (2) an open splice crack;

and (3) adhesion defects in the cushion. Mr. Carlson also set forth his general methodology for

visual and tactile examination of a tire. Doc. 533-2 at 18. He applied that methodology and

identified the manufacturing defects that contributed to the tread-belt separation and tire failure.

First, he opined that the inner liner was too thin, which could allow air and moisture to permeate

and cause degradation of interior components of the tire. He measured the inner liner, and he

cited to studies for his opinion. Doc. 533-2 at 19-20.

       Second, he opined that he observed a visible splice crack on the tire’s inner liner. He stated

that an inner liner can form due to manufacturing defects, and he cited to studies for this



                                                  6
      Case 1:17-cv-00922-KWR-JFR Document 580 Filed 07/27/21 Page 7 of 14




proposition. Doc. 533-2 at 20. This defect in inner liner would also allow air and moisture to

permeate the inner parts of the tire, causing it to age and fail earlier than expected.

       Third, he opined that physical evidence indicated an adhesion defect between the

components of the subject tire. He identified numerous pattern marks and knit lines in the cushion

rubber. He opined that a “tire depends on the adhesion between its components and the physical

strength of those components to withstand the normal stresses it experiences in use.” Doc. 533-2

at 21. He also opined that “the presence of liner pattern impressions in the internal rubber

components of a cured tire indicates a clear adhesion defect between the interface of two rubber

layers.” Id. He cited to his experience while working at Michelin and to studies or opinions by

other experts. Doc. 533-2 at 21- 23.

       Finally, Mr. Carlson opined that the record showed that abuse was not the cause of the

tread-belt separation. He found no evidence of abuse based on an examination of the tire and the

record, and he also alternatively opined that generally under-inflation, over-deflection,

overloading, road impacts, cuts in the tread/punctures, and improper repairs, do not generally cause

the tread and outer belt separations that occurred in this case. Doc. 533-2 at 15-17. He cited to

research and studies for this opinion. Id.

       All of these opinions are well supported by (1) Mr. Carlson’s visual and tactile examination

of the tire and the record and (2) and his knowledge, skill, training, and experience, and the studies

or opinions of other experts.

II.    Mr. Carlson’s opinions are based on sufficient facts and data.

       Defendant argues that Mr. Carlson’s opinions are not based on sufficient facts and data.

The Court disagrees. It is clear from Mr. Carlson’s reports and affidavits that he bases his




                                                  7
     Case 1:17-cv-00922-KWR-JFR Document 580 Filed 07/27/21 Page 8 of 14




conclusions on sufficient facts and data, including a tactile and visual inspection of the extant

remains of the subject tire, and the records before him. See Doc. 533-2 and Doc. 544-1 at ¶ 49.

       Defendant argues that it is not possible to identify defects based on the portion of the tire

that remained after the tread-belt separation. Mr. Carlson based his expert opinion on the remnants

of the physical tire, including the belt and inner liner. The Court finds that Defendant’s arguments

go to the weight of the evidence or appear to be mere disagreement between experts and does not

merit exclusion of Mr. Carlson’s opinion.

       Initially, the Court notes that Defendant’s expert Joseph Grant has ruled out defects based

on the same physical evidence. In other words, another expert agrees that there is sufficient

evidence to come to an opinion on whether defects or abuse caused the tread-belt separation.

       Mr. Carlson’s opinions are not speculative but were based on visual and tactile inspection

of the remaining physical evidence. Based on the physical evidence, he was able to generally

identify the area where the separation began. Doc. 409 at 195-196; Doc. 544 at ¶ 52. Almost all

of the tire’s inner liner was recovered from the crash, which is a critical component in making a

determination on tread-belt separation. Doc. 544 at 7-8. The tire’s beads, body plies and sidewalls

were also recovered. Finally, approximately 20 percent of the bottom steel belt and 10 percent of

the top steel belt was recovered. Doc. 544 at 8. Mr. Carlson opined that it is not unusual for the

steel belts to be missing.

       Moreover, Mr. Carlson’s opinions about the lack of evidence of service abuse was based

on the record and not conjecture. Mr. Carlson primarily based his opinion about the lack of service

abuse on a visual and tactile examination of the tire. Mr. Carlson also reviewed deposition

testimony, Ford’s subpoena response letter, vehicle specifications, physical evidence, and

maintenance records. Doc. 544 at 10-11. He determined that the tire at issue was an original spare



                                                 8
       Case 1:17-cv-00922-KWR-JFR Document 580 Filed 07/27/21 Page 9 of 14




tire and had only been in service of 19,000 miles, well within the tire’s wear life. It had usable

tread remaining.

        He opined that based on a visual and tactile inspection of subject tire, the tire exhibited no

evidence of impact or puncture damage, overheating, or over-deflected damage due to

underinflation or overloading. Doc. 544-1 at ¶ 70-75. Mr. Carlson also considered other records,

such as inspection service records. The tire was inspected on the day of the crash. Doc. 364-9 at

223. The person who inspected the tire on the morning of the crash did not find any debris, cuts,

low pressure, punctures, cracking, or other damage. Doc. 544 at 12. The tire underwent an

inspection, including tread check and tire pressure check. Doc. 544 at 12. The occupants testified

that truck did not hit any debris or road hazards. Id.

        Defendant argues that Mr. Carlson is relying on the absence of evidence to show a lack of

evidence of service abuse. The Court disagrees. The visual and tactical inspection of the tire,

along with the other evidence, including testimony and service records, are sufficient facts and

data for Mr. Carlson to opine on whether abuse caused the tire failure. Doc. 544-1 at ¶ 70-75.

III.    Mr. Carlson’s opinions are based on a reliable methodology and this methodology

        was reliably applied to the facts of this case.

        Defendant alternatively argues that (1) Mr. Carlson did not use a reliable methodology and

(2) he did not reliably apply his methodology to the facts of this case. The Court disagrees.

        Initially, Defendant references Kumho Tire, in which the United States Supreme Court

concluded that a district court did not abuse its discretion in excluding Mr. Carlson’s testimony

based on the reliability of his methodology. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137

(1999). There is nothing to suggest that Mr. Carlson’s methodology in this case is at all similar to

the methodology in Kumho Tire. Mr. Carlson has been admitted as an expert in approximately 48



                                                  9
    Case 1:17-cv-00922-KWR-JFR Document 580 Filed 07/27/21 Page 10 of 14




cases since Kumho Tire and was selected by a group consisting of 50 attorneys general to

investigate the Firestone ATX and Wilderness AT separation problem. Doc. 544-1 at ¶ 38. Trial

courts and experts routinely adapt to new guidance provided by appellate courts.

       Mr. Carlson began his examination by conducting a visual and tactile inspection of the

remains of the subject tire. The details are discussed in Mr. Carlson’s reports, affidavit, and

Plaintiffs’ response. Doc. 544 at 9-10. Mr. Carlson’s methodology is similar to Defendant’s

expert’s methodology, and is the standard methodology established in his field. Doc. 544-1 at ¶

47; Doc. 365-3 at 34:9-36:22. Plaintiffs described Mr. Carlson’s methodology, which is consistent

with the methodology used by other experts in his field. Doc. 533-2 at 17-18, 28.

       For the reasons stated above and by Plaintiffs, Mr. Carlson’s methodology in ruling out

service abuse as the cause of the tire failure was reliable. See Doc. 544 at 11-16.

       Moreover, Mr. Carlson used a reliable methodology in opining that the tread-belt

separation was caused by defects in the failed tire. As noted above, Mr. Carlson identifies three

defects which contributed to the tread-belt separation: (1) the inner liner was too thin; (2) the inner

liner had an open splice crack; and (3) there was an adhesion effect in the cushion area. As

thoroughly explained by Plaintiffs, this is based on a review of the physical evidence and is the

product of reliable, accepted principles in the tire failure analysis field. See Doc. 544 at 16-22.

       Mr. Carlson’s opinion that the inner liner was too thin and contributed to the tread-belt

separation was based on reliable methodology. Doc. 544 at 16-18; Doc. 533-2 at 19-21. A defect

in the inner liner can cause corrosion and accelerate the degradation of the tire and cause tread-

belt failure. Id. The inner liner is a layer of rubber designed to retain compressed air and moisture

inside the tire, creating tire pressure. The inner liner also reduces the tire’s permeability to air and

moisture. Air and moisture are corrosive and can accelerate the degradation of a tire’s internal



                                                  10
    Case 1:17-cv-00922-KWR-JFR Document 580 Filed 07/27/21 Page 11 of 14




components and cause tread-belt separation failure. Doc. 533-2 at 19-20; Doc. 365-3 at 92:21-

93:30. Mr. Carlson supported this theory by citation to multiple studies. Doc. 533-2 at 19-20.

       Mr. Carlson cited to studies and other expert opinions that a too thin inner liner may cause

the tread-belt to separate and cause rapid air pressure loss. Doc. 544-1 at 32. A thin inner liner

increases air and moisture permeability through the structure of the tire. The oxidation of

components inside the tire can cause or accelerate a separation.

       Mr. Carlson opined that the thickness of an inner liner and the amount of halobutyl rubber

used to create it are the primary factors that affect a tire’s resistance to air permeability. Doc. 544-

1 at ¶ 65. Mr. Carlson opined that Mr. Carlson opined that “[t]esting has shown that inner liner

breaches such as exists in the subject tire reduces tire life by 63 percent.” Doc. 544-1 at ¶ 68,

citing Doc. 364-1 at 296-299.

       Mr. Carlson opined that a tire of this type should an inner liner of approximately .080

inches, but an inner liner of .064 inches would have been adequate. Doc. 544-1 at 31-32. Mr.

Carlson opined that the subject tire was designed to have a minimum inner liner which was too

thin. He opined that the inner liner in fact measured to be .046. He asserts CTA trains its employees

to measure the inner liner. Doc. 353-11 at 209, 211, 244-246. Mr. Carlson opined that similar

tires by other manufacturers have an inner liner thickness of .70 and .80 inches. He also opined

that the weakness caused by the air permeation allowed the separation to spread more quickly.

Doc. 544-1 at ¶53.

       Moreover, Mr. Carlson identified a visible splice crack on the inner liner. Mr. Carlson

opined that an inner liner that is not properly formed or adhered during manufacture can crack.

Doc. 544-1 at 33-34. He also opined that an open splice could have occurred based on rough

handling of the tire during manufacture. He cited to testimony from Defendant that an inner splice



                                                  11
     Case 1:17-cv-00922-KWR-JFR Document 580 Filed 07/27/21 Page 12 of 14




should not open up if a tire was manufactured correctly. See Doc. 544-1 at 34 citing Doc. 271-5

at 278-279. He opined that a splice crack in the inner liner can result in mechanical separation as

well as oxygen degradation compromising the belt’s adhesion. Doc. 533-2 at 20. He cited to

studies to support this assertion. Doc. 533-2 at 20.

        Mr. Carlson opined that the tire exhibited reduced adhesion between the tread belts and

carcass caused by insufficient bonding during the manufacturing process, as evidenced by liner

pattern impressions and knit lines in the cushion area of the tire. Doc. 544-1 at ¶ 54. He opined

that these pattern marks and knit lines should disappear during the vulcanization process when the

tire is subjected to high heat and pressure. He also opined that these marks indicate that the rubber

components did not properly bond together. He opined that based on this improper bonding,

internal separations can occur between a tire’s components causing premature failure of the tire.

Doc. 544-1 at ¶ 56. Mr. Carlson’s opinions that the pattern marks are an indication of poor

adhesion and could cause tread-belt separation are supported by studies and physical evidence,

including the opinions of other experts in the tire industry, published papers, and a book on forensic

tire investigation that pattern marks are an indication of poor adhesion. Doc. 533-2 at 21-24.

Although Defendant cites to a contrary study, a contrary expert opinion does not merit exclusion

of Mr. Carlson’s opinion.

        Some of the Daubert factors are relevant here. The Court finds that: (1) the theory or

technique in question can be and has been tested; (2) the theory has been subjected to peer review

and publication2; and (4) it has attracted widespread acceptance within a relevant scientific

community. 509 U.S. at 593–94. The Court concludes that Mr. Carlson’s testimony is the product




2
 As Plaintiffs note, Mr. Carlson need not have published his theory or methodology when the theory or
methodology has already been published.

                                                       12
      Case 1:17-cv-00922-KWR-JFR Document 580 Filed 07/27/21 Page 13 of 14




of reliable principles and methods and he has reliably applied these principles and methods to the

facts of this case.

IV.     Defendant’s remaining arguments are unavailing.

        “[A] trial court's focus generally should not be upon the precise conclusions reached by the

expert, but on the methodology employed in reaching those conclusions.” Bitler v. A.O. Smith

Corp., 400 F.3d 1227, 1233 (10th Cir.2004), cited in Ho v. Michelin N. Am., Inc., 520 F. App'x

658, 663 (10th Cir. 2013). Defendant makes several arguments in a reply brief. Doc. 551. The

Court finds that none of these arguments alter the Court’s conclusion that:

               (b) the testimony is based on sufficient facts or data;
               (c) the testimony is the product of reliable principles and methods, and
               (d) the expert has reliably applied the principles and methods to the facts
               of the case.
Fed. R. Evid. 702. Mere disagreement between experts does not merit exclusion of Mr. Carlson’s

opinions, given that he has shown his testimony is the product of reliable principles and methods

and he has reliably applied his methodology to the facts of this case. The Court agrees with

Plaintiffs that Defendant’s “contrary studies, criticism of Mr. Carlson’s methods, and allegations

that there was insufficient physical evidence to rule out possible causes of the tire’s failure are all

appropriate topics for cross-examination.” Doc. 544 at 23.

        Defendant argues that Mr. Carlson cannot identify precisely where the tread-belt separation

started. As noted above, Mr. Carlson could identify generally where the tread-belt separation

occurred. Even if he could not, it is unclear why this would merit wholesale exclusion of his

testimony, given that his testimony about the defects and how they caused the tread-belt separation

are otherwise well-supported. At most this goes to the weight of his testimony.

        Defendant also request that the Court exclude Mr. Carlson’s testimony about the

manufacturing process he observed at the Mt. Vernon production facility at the time the tire at



                                                  13
    Case 1:17-cv-00922-KWR-JFR Document 580 Filed 07/27/21 Page 14 of 14




issue was manufactured. Defendant argues that Mr. Carlson observed the production of a different

tire line and his observations are therefore irrelevant to the tire at issue. The Court finds that Mr.

Carlson’s testimony is relevant, and Defendant’s argument goes to the weight of the testimony.

                                          CONCLUSION

       For the reasons stated above, Defendant’s motion to exclude Plaintiffs’ expert Dennis

Carlson is not well-taken. He is well-qualified to testify as an expert on tread-belt separation and

he reliably applied his methodology to the facts of this case.

       IT IS THEREFORE ORDERED that Defendant Continental Tire the Americas, LLC’s

Motion to Exclude Plaintiffs’ Expert Dennis Carlson (Doc. 525) is DENIED.

       IT IS SO ORDERED.



                                                          _________________________________
                                                          KEA W. RIGGS
                                                          UNITED STATES DISTRICT JUDGE




                                                 14
